722 N.W.2d 799 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
George JURICH, Defendant-Appellant.
Docket No. 129536. COA No. 260263.
Supreme Court of Michigan.
October 31, 2006.
On order of the Court, the application for leave to appeal the August 16, 2005 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion for miscellaneous relief and the motion to add issues are also considered, and they are GRANTED.